Case 1:20-cv-06516-VM Document 24 Filed 09/09/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MONDAIRE JONES, et al,
Plaintifls, No. 20 Civ. 6516 (VM)
- against -
UNITED STATES POSTAL SERVICE, et al., DECLARATION OF
REBECCA S. TINIO
Defendants.

 

 

Rebecca S. Tinio, pursuant to the provisions of 28 U.S.C. § 1746, declares, under penalty
of perjury, as follows:

1. Lam an Assistant United States Attorney in the office of Audrey Strauss, Acting
United States Attorney for the Southern District of New York, attorney for defendants the United
States Postal Service, Louis DeJoy, as Postmaster General of the United States Postal Service,
and Donald J. Trump, as President of the United States. Lam one of the attorneys assigned to the
defense of this matter.

2. I submit this declaration in support of Defendants’ opposition to Plaintiffs’
motion for a preliminary injunction.

3. Attached hereto as Exhibit 1 is a true and correct copy of the United States Postal
Service FY2019 Annual Report to Congress, available at
https://about.usps.com/what/financials/annual-reports/fy2019.pdf (last visited Sept. 7, 2020).

4. Attached hereto as Exhibit 2 is a true and correct copy of an article titled Can the
Post Office Handle Election Mail? Why the Recession Could Actually Help, available at
https:// about.usps.com/newsroom/national-releases/2020/0807-pmg-bo g-meeting-comments.htm

(N.Y. Times, Aug. 20, 2020) (last visited Sept. 8, 2020).
Case 1:20-cv-06516-VM Document 24 Filed 09/09/20 Page 2 of 4

5. Attached hereto as Exhibit 3 is a true and correct copy of Postmaster General
Louis DeJoy’s Opening Remarks for the USPS Board of Governors Aug. 7 Meeting, available at
https://about.usps.com/newsroom/national-releases/2020/0807-pmg-bog-meeting-comments.htm
(last visited Sept. 7, 2020).

6. Attached hereto as Exhibit 4 is a true and correct copy of United States Postal
Service Office of Inspector General (“OIG”) Audit Report No. 20-225-R20, Processing
Readiness of Election and Political Mail During the 2020 General Elections, available at
https://www.uspsoig.gov/document/processing-readiness-election-and-political-mail-during-
2020-general-elections (Aug. 31, 2020) (last visited Sept. 7, 2020).

7. Attached hereto as Exhibit 5 is a true and correct copy of a transcript of a hearing
held by the Senate Homeland Security and Governmental Affairs Committee on USPS
Operations During COVID-19 and the Elections (Aug. 21, 2020).

8. Attached hereto as Exhibit 6 is a true and correct copy of Your 2020 Official
Election Mail Kit 600, available at https://about.usps.com/kits/kit600 pdf (last visited Sept. 7,
2020).

9, Attached hereto as Exhibit 7 is a true and correct copy of State and Local Election
Mail — User’s Guide (Publication 632), available at https://www-.usps.com/election-
mail/pub632.pdf (last visited Sept. 8, 2020).

10. Attached hereto as Exhibit 8 is a true and correct copy of Official Election Mail —
Graphic Guidelines and Logos (Publication 631), available at
https://about.usps.com/publications/pub63 1 .pdf (last visited Sept. 8, 2020),

11. Attached hereto as Exhibit 9 is a true and correct copy of the Oral Statement of

Postmaster General Louis DeJoy Before the House Committee on Oversight and Reform,
Case 1:20-cv-06516-VM Document 24 Filed 09/09/20 Page 3 of 4

available at https://about.usps.com/newsroom/national-releases/2020/0824-oral-statement-of-
pmg-louis-dejoy-before-the-house-committee-on-oversight-and-reform.htm (Aug. 24, 2020) (last
visited Sept. 8, 2020).

12. Attached hereto as Exhibit 10 is a true and correct copy of Postmaster General
Louis DeJoy Statement, available at https://about.usps.com/newsroom/national-
releases/2020/08 1 8-postmaster-general-louis-dejoy-statement.htm (Aug. 18, 2020) (last visited
Sept. 8, 2020).

13. Attached hereto as Exhibit 11 is a true and correct copy of a document titled
First-Class Mail Volume Since 1926, available at https://about.usps.com/who-we-are/postal-
history/first-class-mail-since-1926.pdf (last visited Sept. 8, 2020).

14. Attached hereto as Exhibit 12 is a true and correct copy of the Statement of
Postmaster General and Chief Executive Officer Megan J. Brennan Before the House Committee
on Oversight and Reform, available at
https://about.usps.com/news/testimony/2019/pr19_pmg0430.pdf (Apr. 30, 2019) (last visited
Sept. 8, 2020).

15. Attached hereto as Exhibit 13 is OIG Audit Report No. 19XG013NO000-R20,
U.S. Postal Service’s Processing Network Optimization and Service Impacts, available at
https://www.uspsoig.gov/document/us-postal-service%E2%80%99s-processing-network-
optimization-and-service-impacts (June 16, 2020) (last visited Sept. 8, 2020).

16. Attached hereto as Exhibit 14 is a true and correct copy ofa transcript ofa
hearing held by the House Oversight and Reform Committee on Postal Service Operational

Changes (Aug. 24, 2020).
Case 1:20-cv-06516-VM Document 24 Filed 09/09/20 Page 4 of 4

17. Attached hereto as Exhibit 15 is a true and correct copy of the Statement of
Postmaster General and Chief Executive Officer Louis DeJoy Before the House Committee on
Oversight and Reform, available at https://about.usps.com/newsroom/testimony-
speeches/082420-pmg-statement.htm (Aug. 24, 2020) (last visited Sept. 8, 2020).

I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York

September 8, 2020
( ff,
| Z,

Reb a8. Tiniof ~~ _|

 
